Case 2:15-cv-00828-DN-DAO Document 976 Filed 07/28/20 PageID.26170 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


     UNITED STATES OF AMERICA,
                                                          MEMORANDUM DECISION AND
                   Plaintiff,                             ORDER DENYING [949] NOTICE
                                                         AND/OR MOTION TO WITHDRAW
          vs.                                            AS COUNSEL FOR DEFENDANTS
                                                           AND DENYING AS MOOT [931]
     RAPOWER-3, LLC, INTERNATIONAL                      MOTION TO SET ASIDE JUDGMENT
     AUTOMATED SYSTEMS, INC., LTB1,
     LLC, R. GREGORY SHEPARD, and                           Civil No. 2:15-cv-00828-DN-DAO
     NELDON JOHNSON,
                                                               District Judge David Nuffer
                   Defendants.                                 Magistrate Judge Daphne A. Oberg



         The court entered an order taking under advisement (“Order”) 1 the motion to withdraw

 filed by Denver C. Snuffer, Jr., Steven R. Paul, Daniel B. Garriott, Joshua D. Egan, and the law

 firm of Nelson, Snuffer, Dahle, and Poulsen P.C.’s (collectively, “NSDP”). 2 The stated basis for

 the Motion to Withdraw was the existence of a conflict of interest between NSDP and the

 Defendants on whose behalf NSDP had filed a motion to set aside the judgment in this case

 under Fed. R. Civ. P. 60 (“Rule 60 Motion”). 3

         The Order indicated that the Motion to Withdraw “may be granted no later than 14 days

 from the date of this order, on appearance of new counsel for all Defendants by new counsel, or




 1
  Memorandum Decision and Order Taking Under Advisement Notice and/or Motion to Withdraw As Counsel for
 Defendants, docket no. 953, filed July 8, 2020.
 2
   Notice and/or Motion to Withdraw as Counsel (“Motion to Withdraw”), docket no. 939, filed June 26, 2020
 (subsequently renumbered as docket no. 949, filed July 6, 2020).
 3
  Rule 60 Motion to Set Aside Judgment Against Defendants (Newly Discovered Evidence) (Fraud on the Court),
 docket no. 931, filed May 26, 2020.
                                                                                                              1
Case 2:15-cv-00828-DN-DAO Document 976 Filed 07/28/20 PageID.26171 Page 2 of 2



 by appearance pro se in the case of the only individual involved, Neldon Johnson.” 4 The Order

 further stated that “[a] party who fails to file a Notice of Substitution of Counsel or Notice of

 Appearance as set forth above may be subject to sanction pursuant to Federal Rule of Civil

 Procedure 16(f)(1), including but not limited to mooting the Rule 60 Motion.” 5 And finally, the

 Order stated that any order granting NSDP’s motion to withdraw would, if granted, “be granted

 only as to the Rule 60 Motion.” 6 No appearance of new counsel, or appearance pro se by Neldon

 Johnson, has been filed since the entry of the Order, and the time given in the Order for any such

 appearance has expired.

             Therefore, IT IS HEREBY ORDERED that the Rule 60 Motion 7 is DEEMED MOOT

 and DENIED, and the Motion to Withdraw 8 is likewise DEEMED MOOT and DENIED because

 the Rule 60 Motion is moot and denied.

                     Signed July 28, 2020.


                                                                    BY THE COURT:



                                                                    ________________________________
                                                                    David Nuffer
                                                                    District Court Judge



 4
     Order, supra note 1, at 6.
 5
   Id. at 7. Strictly speaking, rule 16(f)(1) is inapplicable outside of the scheduling or pretrial context, but there is
 nothing novel in the proposition that a party must appear in order to make arguments before a court, which is the
 substance of the Order.
 6
     Id. at 6.
 7
  Rule 60 Motion to Set Aside Judgment Against Defendants (Newly Discovered Evidence) (Fraud on the Court),
 docket no. 931, filed May 26, 2020.
 8
  Notice and/or Motion to Withdraw as Counsel, docket no. 939, filed June 26, 2020 (subsequently renumbered as
 docket no. 949, filed July 6, 2020).
                                                                                                                            2
